Office of ttp JZUmep Qknerat
                                           &ate of QCexae
DAN MORALES
 .ATT”RSEI
        GENERAL                            September 23, 1996

      Bruce A. Levy, M.D., J.D.                        Opinion No. DM-4 16
      Executive Director
      Texas State Board of Medical Examiners           Re: Whether the Texas Optometry Board
      P.O. Box 149134                                  may adopt a rule authorixing a therapeutic
      Austin, Texas 78714-9134                         optometrist to administer cocaine eye drops
                                                       for diagnostic purposes (RQ-877)

      Dear Dr. Levy:

              A therapeutic optometrist may, under V.T.C.S. article 4552-1.03(b), administer a
      topical ocular pharmaceutical agent, other than an antiviral or antiglaucoma agent, “for the
      purpose of diagnosing and treating visual defects, abnormal conditions, and diseases of the
      human eye and adnexa.” The Texas Optometry Board (the “board”) must, by rule, specify
      the topical ocular pharmaceutical agents a therapeutic optometrist may use. You ask
      whether the board may adopt a rule authorixing a therapeutic optometrist to administer
      cocaine eye drops for diagnostic purposest

               Because V.T.C.S. article 4552-1.03(b) explicitly authorizes a therapeutic optome-
      trist to administer a topical ocular pharmaceutical agent for certain diagnostic purposes,
      we believe the board may promulgate a rule permitting a therapeutic optometrist to admin-
      ister cocaine eye drops for those diagnostic purposes. Cocaine eye drops may not,
      however, be an antiviral or antiglaucoma agent; furthermore, they may be used only for
      the purpose of diagnosing problems of the human eye and adnexa. To the extent the pro-
      posed rule authorizes a therapeutic optometrist to use cocaine eye drops to diagnose
      problems other than those of the human eye and adnexa, it is htvalid.

               We begin by briefly discussing pertinent portions of the Texas Optometry Act,2
      which provides for the practice of optometry and therapeutic optometry. Lie an optome-
      trist, a therapeutic optometrist may use “objective or subjective means” to aScertain and
      measure “the powers of vision of the human eye,“3 examine and diagnose “visual defects,


               LBcolusethcpm~ruledocsnot~crtothcuscofcocainc          eycdmpsforuwmcntpqoscs,
      we do not considerwhaler the boardmay adopt a mlc authorizinga thaapcutic optonutri.9to use co-
      caine drop3for treaunentpurposes.

             ‘V.T.C.S. al.%4552-1.02 - 7.02.

             3&e id an. 4552-1.02(2) (ddining “dning      and measuringthe powersof vision of the hu-
      man eye”).
Bruce A. Levy, M.D., J.D. - Page 2           (DM-416)




abnormal wnditions, and diseases of the human eye and adnexa,” and prescribe or fit cor-
rective lenses to remedy vision defects.4 By contrast, only a therapeutic optometrist may
adminkr or prescribe a drug, ifthe therapeutic optometrist does so in compliance with
the acts Specifically, a therapeutic optometrist may administer a topical ocular pharma-
ceutical agent.6 among other things, aside from an antiviral or antiglaucoma agent, to
diagnose and treat “vimal defects, abnormal conditions, and diseases of the human eye and
hexa.-      The “adnexa” are the lids and drainage system of the eye.*

         Under article 4552, the board must specify by rule the pharmaceutical agents a
thempa& optometrist may use in his or her praotice9 In accordance with this directive,
the board claims, it has amended title 22 of the Texas Administrative Code, section 280.5
to include among the list of permksible phammceutical agents “cocaine eye drops for di-
agnostic purposes.“tc You contend that the proposed amendment impermissibly expands
the scope of practice of therapeutic optometry. As we understand your argument, cocaine
eye drops may be used only in the diagnosis of Homer’s syndrome.tl A letter you en-
closed with your request describes Homer’s syndrome as “an extremely serious systemic
disease[] aibting neurologic pathways. “12 Homer’s syndrome is not, according to the
letter, a disease of the eye or adnexa.t3’




       'Id.
          ut.4552~1.03@);sae                DM-152(1992)u 1;rc also V.T.C.S.art
                         Anomcy Gamal Opinion
4552-1.02(3)(ddiaiq “ftniag latxs or prtsms”).

        ‘V.T.C.S.art 4552-1.020; arc koraay Genasl DpintoaDM-152(1992)at I-2.

       eAtcpkateadarphannam&catageattsadtuga@tedtetkeyetoatdiaexanGagL                 Atter-
n9y Gemal opiion Jh4-454(1986)at 1.

        ‘V.T.C.S.art. 4552-1.03(b).

           at.4552-1.02(S).
        'Id.

        91d.  4552-1.03(d).
           art.

        “‘See21 Ta Reg. 1093.94(1996)(ccdttiedat 22 T.A.C.g 280.5)(Tex Opomeay Ed.).

      ~~SarLcElcrfromSamV.~Jr.,~TorTerprOp~ApDdltio4~
LoioEwald,Bxecatk Direaer, Texasopomtry Bcatd (NW.17.1995).
Bruce A Levy, M.D., J.D. - Page 3             (DM-416)




          Whether Homer’s syndrome is a disease of the eye or adnexa is a question of fact
that we cannot resolve in the opinion process.t* Jf it is not such a disease, and if cocaine
eye drops’ sole use as a diagnostic tool is to detect Homer’s syndrome, then a thempeutic
optometrist may not administer the eye drops. Moreover, because an administrative
agency inay not adopt a rule that is inconsistent with statute.ts the board may not adopt a
rule permitting a therapeutic optometrist to use cocaine eye drops. On the other hand, if
Homer’s syndrome is a disease of the eye or adnexa, or if cocaine eye drops may be used
to diagnose conditions, other than Homer’s syndrome, of the eye or adnexa, the board’s
proposed amendment to title 22 of the Texas Administrative Code, section 280.5 is
proper.16   The board is authorized to determine these fkct-based questions, subject to ju-
dicial review.

        We are unaware of any statute mandating a contrary result. The pomession and
administration of cocaine by health-care professionals is controlled by the Texas Con-
trolled Substances Act.” Under that act, only a practitioner, as the act detines that term,
may administer a controlled substance, and only in spechkd circumstances.t* While the
Controlled Substances Act does not define “practitioner” expressly to include a therapeu-
tic optometrist, the definition encompasses any person who is permitted to administer a
controkd substance in the course of professional practice. In our opinion, V.T.C.S. arti-
cle 4552-I .03(b) permits a therapeutic optometrist to administer a controlled substance in
the course of professional practice ifthe drug is not an antkiml or antiglaucoma agent and
ifthe purpose of the drug is to diagnose problems of the human eye and adnexa.

        We now wig answer your questions explicitly. You 6rst ask whether the Optome-
try Act authorizes an optometrist to use cocaine, and if so. to what extent. The statute
does not authorize an optometrist, as distinguished from a therapeutic optometrist, to use
any drugs. A therapeutic optometrist may. however, use certain topical ocular pharma-
ceutical agents, and the topical ocular pharmaceutical agents may include cocaine eye
drops. Cocaine eye drops may not be an antiviral or antiglaucoma agent, and they must be
administered for the purpose of diagnosing visual defects, abnormal conditions, and dis-

        “See, e.g.. Atmmey Ckrerol Opiniom DM-98 (1992) a~ 3, H-56 (1973) at 3, M-187 (1968) a 3,
O-2911 (194O)at2.

        “SeeState       376S.W.2d 341.344-45(Tcx. 1964).
                Y.Jackson,




         ‘%caIth&SafetyCn&ch481.       TkTcxas   czonmlM-MllIIIcomincaIa~-
ok ll anrk Id. $481.033(l)@).
BNIX   A Levy,   M.D., J.D. - Page 4     (DM-416)




eases of the human eye or adnexa. Furthermore, a therapeutic optometrist may not admin-
is&r cocaine eye drops unless the board has adopted a rule authorizing a tkrapeutic
optometrist to use them.

         Second, you ask whe%he-rthe board may promulgate a valid rule allowing optome-
trists to possess and administer cccaine for diagnostic purposes. Again, an optometrist
may not administer any drugs, and the board may not promulgate a rule au&king        an
optometrist to do so. On the other hand, the board may promulgate a rule authorizing a
tbempeutic optometrioi to possess and adminkter a topical ocular pharmaceutics agent if
the pbaxm~~tical agent is not an antiviral or antiglaucoma agent and ifthe phsrmaceuti-
ad agent is used for the purpose of diagnosing visual defkcts, abnormal conditions, and
dkases of the human eye and adnexa. The board must, of course, comply with V.T.C.S.
article 4552-2.14 and other applicable statutes in adopting its nde.19


                                 SUMMARY

               The Texas Optometry Board may adopt a rule Permitting a
          the-rape&c optometrist to administer cocaine eye drops for diagmm-
          tic purposes, but only if the eye drops are not an antiviral or
          antiglauwma agent and ifthe purpose of the eye drops is to diagnose
          visual defects, abnormal conditions, and dkeases of the human eye
          and adnexa.




                                                    DAN MORALES
                                                    Attorney General of Texas

JORGE VEGA
Fii As&ant Attorney General

SARAH J. SHIRLEY
Chair, Opiion Committee

Prepred by Kymberly K. Oltrogge
Ass&ant Attorney General



      ‘9.%e Go-f1Codech 551 (OpenMecliogs   id.ch.2001, ntbch B (MminismtivcF’mcc-
                                        Act);
durIAd).